Exhibit 10.2

            SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of December 9, 2009 (this “Agreement”) made by
RIVAL TECHNOLOGIES, INC., a Nevada corporation (the “Debtor”) and EPSOM
INVESTMENT SERVICES NV, a Nevis corporation (the “Secured Party”).

WHEREAS, on even date herewith, the Debtor, as the “Maker”) has executed and
delivered to the Secured Party, as the “Payee,” that certain Senior Secured
Convertible Note in the original principal amount of $659,441.62 (the “Note”);
and

WHEREAS, the Note is in renewal and extension of those certain promissory notes
executed by the Debtor in favor of the Secured Party in the amount of $500,000
on August 1, 2007 and $100,000 on June 30, 2009, respectively; and

WHEREAS, all capitalized terms used herein shall have the same meanings ascribed
to those terms as defined in the Note, unless the context provides otherwise;
and

WHEREAS, it is a condition precedent to the Secured Party providing the
financing as described in the Note, the Debtor shall have executed and delivered
to the Secured Party this Agreement providing for the grant to the Secured Party
of a security interest in certain personal property of the Debtor to secure all
of the Debtor’s obligations under the Note;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Party to perform under the Note, the Debtor
agrees with the Secured Party, as follows:

1.

Definitions.

Reference is hereby made to the Note for a statement of the terms thereof.  All
terms used in this Agreement and the recitals hereto which are defined in the
Note or in Articles 8 or 9 of the Uniform Commercial Code as in effect from time
to time in the State of Nevada (the “Code”), and which are not otherwise defined
herein shall have the same meanings herein as set forth therein; provided, that
terms used herein which are defined in the Code as in effect in the State of
Nevada on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Secured Party may otherwise determine.

The following terms shall have the respective meanings provided for in the Code:
“Accounts,” “Cash Proceeds,” “Chattel Paper,” “Commercial Tort Claim,”
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment,” “Fixtures,” “General Intangibles,” “Goods,” “Instruments,”
“Inventory,” “Investment Property,” “Letter-of-Credit Rights,” “Noncash
Proceeds,” “Payment Intangibles,” “Proceeds,” “Promissory Note,” “Security,”
“Record,” “Security Account,” “Software,” and “Supporting Obligations.”

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensee or licensor and providing for the
grant of any right to use or sell any works covered by any copyright (including,
without limitation, all Copyright Licenses set forth in Schedule II hereto).

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Debtor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United





1







--------------------------------------------------------------------------------

States or any other country or any political subdivision thereof), and all
reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Event of Default” shall have the meaning set forth in the Note.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means the Copyrights, Trademarks and Patents.

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensee or licensor and providing for the
grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Debtor as licensor or licensee and providing for the
grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Debtor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Debtor, including, without limitation, those
described in Schedule II hereto, all applications, registrations and recordings
thereof (including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof), and all reissues, extensions or renewals
thereof, together with all goodwill of the business symbolized by such marks and
all customer lists, formulae and other Records of the Debtor relating to the
distribution of products and services in connection with which any of such marks
are used.

2.

Grant of Security Interest.  As collateral security for all of the “Obligations”
(as defined in Paragraph 3 hereof), the Debtor, subject to the Permitted Liens,
hereby pledges and assigns to the Secured Party, and grants to the Secured Party
a continuing security interest in, all personal property of the Debtor, wherever
located





2







--------------------------------------------------------------------------------

and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (collectively,
the “Collateral”), including, without limitation, the following:

(a)

All Accounts;

(b)

All Chattel Paper (whether tangible or electronic);

(c)

The Commercial Tort Claims specified on Schedule VI hereto;

(d)

All Deposit Accounts, all cash and other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Secured Party or any affiliate, representative, agent or correspondent of
the Secured Party;

(e)

All Documents;

(f)

All Equipment;

(g)

All Fixtures;

(h)

All General Intangibles (including, without limitation, all Payment
Intangibles);

(i)

All Goods

(j)

All Instruments (including, without limitation, Promissory Note and each
certificated Security);

(k)

All Inventory;

(l)

All Investment Property;

(m)

All Copyrights, Patents and Trademarks, and all Licenses;

(n)

All Letter-of-Credit Rights;

(o)

All Supporting Obligations;

(p)

All other tangible and intangible personal property of the Debtor (whether or
not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of the Debtor described in the
preceding clauses of this Paragraph 2 (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by the Debtor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, desks, cards, Software, data and computer
programs in the possession or under the control of the Debtor or any other
Person from time to time acting for the Debtor, in each case, to the extent of
the Debtor’s rights therein, that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Paragraph 2 or are otherwise necessary or helpful in the collection or
realization thereof; and

(q)

All Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of
any and all of the foregoing Collateral;

in each case howsoever the Debtor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).





3







--------------------------------------------------------------------------------

3.

Security for Obligations.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a)

The payment by the Debtor, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Note, including, without limitation,
(i) all principal of and interest on the Note (including, without limitation,
all interest that accrues after the commencement of any Insolvency Proceeding of
the Debtor, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and (ii) all
fees, commissions, expense reimbursements, indemnifications and all other
amounts due or to become due hereunder or the Note; and

(b)

For so long as the Note is outstanding, the due performance and observance by
the Debtor of all of its other obligations from time to time existing in respect
of the Note, including without limitation, with respect to any conversion or
redemption rights of the Secured Party under the Note.

4.

Representations and Warranties.  The Debtor represents and warrants as of the
date of this Agreement as follows:

(a)

Schedule 4 attached hereto sets forth (i) the exact legal name of the Debtor,
and (ii) the state of incorporation, organization or formation and the
organizational identification number of the Debtor in such state.

(b)

There is no pending or, to its knowledge, written notice threatening any action,
suit, proceeding or claim affecting the Debtor before any governmental authority
or any arbitrator, or any order, judgment or award issued by any governmental
authority or arbitrator, in each case, that may adversely affect the grant by
the Debtor, or the perfection, of the security interest purported to be created
hereby in the Collateral, or the exercise by the Secured Party of any of its
rights or remedies hereunder.

(c)

Except as disclosed on Schedule 4(c) attached hereto, all federal, state and
local tax returns and other reports required by applicable law to be filed by
the Debtor have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon the Debtor or any
property of the Debtor (including, without limitation, all federal income and
social security taxes on employees’ wages) and which have become due and payable
on or prior to the date hereof have been paid, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
generally accepted accounting principles consistently applied (“GAAP”).

(d)

All Equipment, Fixtures, Goods and Inventory of the Debtor now existing are, and
all Equipment, Fixtures, Goods and Inventory of the Debtor hereafter existing
will be, located and/or based at the addresses specified therefor in Schedule
4(d) attached hereto, except that the Debtor will give the Secured Party written
notice of any change in the location of any such Collateral within 20 days of
such change, other than to locations set forth on Schedule 4(d) attached hereto
(or a new Schedule 4(d) delivered by the Debtor to the Secured Party from time
to time) and with respect to which the Secured Party has filed financing
statements and otherwise fully perfected its Liens thereon or will take such
actions pursuant to Paragraph 5(n).  The Debtor’s chief place of business and
chief executive office, the place where the Debtor keeps its Records concerning
Accounts and all originals of all Chattel Paper are located at the addresses
specified therefor in Schedule 4(d) attached hereto.  None of the Accounts is
evidenced by Promissory Note or other Instruments.  Set forth in Schedule 4(d)
attached hereto is a complete and accurate list, as of the date of this
Agreement, of (i) each Promissory Note, Security and other Instrument owned by
the Debtor, and (ii) each Deposit Account, Securities Account and Commodities
Account of the Debtor, together with the name and address of each institution at
which each such account is maintained, the account number for each such account
and a description of the purpose of each such account.  Set forth in Schedule 1
hereto is a complete and correct list of each trade name used by the Debtor and
the name of, and each trade name used by, each person from which the Debtor has
acquired any substantial part of the Collateral.





4







--------------------------------------------------------------------------------

(e)

The Debtor has delivered to the Secured Party complete and correct copies of
each License described in Schedule 1 attached hereto, including all schedules
and exhibits thereto, which represents all of the Licenses existing on the date
of this Agreement.  Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of the Debtor or any of
its affiliates in respect thereof.  Each material License now existing is, and
any material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any material License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.

(f)

The Debtor owns and controls, or otherwise possesses adequate rights to use, all
Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct its business in
substantially the same manner as conducted as of the date hereof.   Schedule 1
attached hereto sets forth a true and complete list of all registered
copyrights, issued Patents, Trademarks, and Licenses annually owned or used by
the Debtor as of the date hereof.  To the best knowledge of the Debtor, all such
Intellectual Property of the Debtor is subsisting and in full force and effect,
has not been adjudged invalid or unenforceable, is valid and enforceable and has
not been abandoned in whole or in part.  Except as set forth in Schedule 1
attached hereto, no such Intellectual Property is the subject of any licensing
or franchising agreement.  The Debtor has no knowledge of any conflict with the
rights of others to any such Intellectual Property and, to the best knowledge of
the Debtor, the Debtor is not now infringing or in conflict with any such rights
of others in any material respect, and to the best knowledge of the Debtor, no
other Person is now infringing or in conflict in any material respect with any
such properties, assets and rights owned or used by the Debtor.  The Debtor has
not received any notice that it is violating or has violated the trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

(g)

The Debtor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral free and clear of
any Liens, except for Permitted Liens as defined in the Note on any Collateral.
 Except for the Permitted Liens described herein, no effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except such as (i) may
have been filed in favor of the Secured Party relating to this Agreement, and
(ii) are described on Schedule 4(g) attached hereto.

(h)

The exercise by the Secured Party of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
otherwise affecting the Debtor or any of its properties and will not result in
or require the creation of any Lien, upon or with respect to any of its
properties.

(i)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, is required for (i)
the grant by the Debtor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or (ii) the exercise by the Secured
Party of any of its rights and remedies hereunder, except (except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto (or a
new Schedule V delivered by the Debtor to the Secured Party from time to time),
all of which financing statements have been duly filed and are in full force and
effect or will be duly filed and in full force and effect, (B) with respect to
Deposit Accounts, and all cash and other property from time to time deposited
therein, for the execution of a control agreement with the depository
institution with which such account is maintained, as provided in Paragraph
5(i), (C) with respect to the perfection of the security interest created hereby
in the United States Intellectual Property and Licenses, for the recording of
the appropriate Assignment for Security, substantially in the form of Exhibit A
hereto in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (D) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to such foreign
Intellectual Property and Licenses, (E) with respect to the perfection of the
security interest created hereby in Titled Collateral, for the submission of an
appropriate application requesting that the Lien of the Secured Party be noted
on the Certificate of Title or certificate of ownership, completed and
authenticated by the Debtor, together with the Certificate of Title or
certificate of ownership, with respect to such Titled Collateral, to the
appropriate governmental authority, (F) with respect to the perfection of the
security interest created hereby in any





5







--------------------------------------------------------------------------------

Letter-of-Credit Rights, for the consent of the issuer of the applicable letter
of credit to the assignment of proceeds as provided in the Uniform Commercial
Code as in effect in the applicable jurisdiction, (G) with respect to any action
that may be necessary to obtain control of Collateral constituting Deposit
Accounts, Commodity Contracts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, the taking of such actions, and (H) the Secured Party
having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral (subclauses (A), (B), (C), (D), (E), (F), G), and (H),
each a “Perfection Requirement” and collectively, the “Perfection
Requirements”).

(j)

This Agreement, subject to the Permitted Liens creates in favor of the Secured
Party a legal, valid and enforceable security interest in the Collateral as
security for the Obligations.  The Perfection Requirements result in the
perfection of such security interests.  Such security interests are, or in the
case of Collateral in which the Debtor obtains rights after the date hereof,
will be, perfected, first priority security interests, subject only to Permitted
Liens and the Perfection Requirements and the financing statements described in
Schedule 4(g).  Such recordings and filings and all other action necessary to
perfect and protect such security interest have been duly taken or will be taken
pursuant to Paragraph 5(n), and, in the case of Collateral in which the Debtor
obtains rights after the date hereof, will be duly taken, except for the Secured
Party’s having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral after the date hereof and the other actions, filings and
recordations described above, including the Perfection Requirements.

(k)

As of the date hereof, the Debtor does not hold any Commercial Tort Claims nor
has knowledge of any pending Commercial Tort Claims, except for such Commercial
Tort Claims described in Schedule 40k) attached hereto.

5.

Covenants as to the Collateral.  So long as any of the Obligations shall remain
outstanding, unless the Secured Party shall otherwise consent in writing:

(a)

Further Assurances.  The Debtor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that the Secured Party may reasonably request in order
to: (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Secured Party to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation: (A) marking
conspicuously all Chattel Paper and each License and, at the request of the
Secured Party, each of its Records pertaining to the Collateral with a legend,
in form and substance satisfactory to the Secured Party, indicating that such
Chattel Paper, License or Collateral is subject to the security interest created
hereby, (B) delivering and pledging to the Secured Party each Promissory Note,
Security, Chattel Paper or other Instrument, now or hereafter owned by the
Debtor, duly endorsed and accompanied by executed instruments of transfer or
assignment, all in form and substance satisfactory to the Secured Party, (C)
executing and filing (to the extent, if any, that the Debtor’s signature is
required thereon) or authenticating the filing of, such financing or
continuation statements, or amendments thereto, as may be necessary or that the
Secured Party may reasonably request in order to perfect and preserve the
security interest purported to be created hereby, (D) furnishing to the Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral in each case as the Secured Party may reasonably request, all in
reasonable detail, (E) if any of the Collateral shall be in the possession of a
third party, notifying such Person of the Secured Party’s security interest
created hereby and obtaining a written acknowledgment from such Person that such
Person holds possession of the Collateral for the benefit of the Secured Party,
which such written acknowledgement shall be in form and substance reasonably
satisfactory to the Secured Party, (F) if at any time after the date hereof, the
Debtor acquires or holds any Commercial Tort Claim, promptly notifying the
Secured Party in a writing signed by the Debtor setting forth a brief
description of such Commercial Tort Claim and granting to the Secured Party a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Secured Party, (G) upon the acquisition after the date
hereof by the Debtor of any motor vehicle or other Equipment subject to a
certificate of title or ownership (other than a Motor Vehicle or Equipment that
is subject to a purchase money security interest), causing the Secured Party to
be listed as the lienholder on such certificate of title or ownership and
delivering evidence of the same to the Secured Party in accordance with
Paragraph 5(j) hereof; and (H) taking all actions required by any earlier
versions of the Uniform Commercial Code or by other law, as applicable, in any
relevant Uniform Commercial Code jurisdiction, or by other law as applicable in
any foreign jurisdiction.





6







--------------------------------------------------------------------------------

(b)

Location of Equipment and Inventory.  The Debtor will keep the Equipment and
Inventory (i) at the locations specified therefor on Schedule III hereto, or
(ii) at such other locations set forth on Schedule III (or a new Schedule III
delivered by the Debtor to Secured Party from time to time) and with respect to
which the Secured Party has filed financing statements and otherwise fully
perfected its Liens thereon, or (iii) at such other locations in the United
States, provided that within 20 days following the relocation of Equipment or
Inventory to such other location or the acquisition of Equipment or Inventory,
the Debtor shall deliver to the Secured Party a new Schedule III indicating such
new locations.

(c)

Condition of Equipment.  The Debtor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of the Debtor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Secured Party may request to such end.  The Debtor will promptly
furnish to the Secured Party a statement describing in reasonable detail any
such loss or damage in excess of $10,000 per occurrence to any Equipment.

(d)

Taxes, Etc.  The Debtor agrees to pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e)

Insurance.

(i)

The Debtor will, at its own expense, maintain insurance (including, without
limitation, commercial general liability and property insurance) with respect to
the Equipment and Inventory in such amounts, against such risks, in such form
and with responsible and reputable insurance companies or associations as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Secured Party.  To the extent
requested by the Secured Party at any time and from time to time, each such
policy for liability insurance shall provide for all losses to be paid on behalf
of the Secured Party and the Debtor as their respective interests may appear,
and each policy for property damage insurance shall provide for all losses to be
adjusted with, and paid directly to, the Secured Party.  To the extent requested
by the Secured Party at any time and from time to time, each such policy shall
in addition (A) name the Secured Party as an additional insured party thereunder
(without any representation or warranty by or obligation upon the Secured Party)
as their interests may appear, (B) contain an agreement by the insurer that any
loss thereunder shall be payable to the Secured Party on its own account
notwithstanding any action, inaction or breach of representation or warranty by
the Debtor, (C) provide that there shall be no recourse against the Secured
Party for payment of premiums or other amounts with respect thereto, and (D)
provide that at least 30 days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Secured Party by the
insurer.  The Debtor will, if so requested by the Secured Party, deliver to the
Secured Party original or duplicate policies of such insurance and, as often as
the Secured Party may reasonably request, a report of a reputable insurance
broker with respect to such insurance.  The Debtor will also, at the request of
the Secured Party, execute and deliver instruments of assignment of such
insurance policies and cause the respective insurers to acknowledge notice of
such assignment.

(ii)

Reimbursement under any liability insurance maintained by the Debtor pursuant to
this Paragraph 5(e) may be paid directly to the Person who shall have incurred
liability covered by such insurance.  In the case of any loss involving damage
to Equipment or Inventory, any proceeds of insurance maintained by the Debtor
pursuant to this Paragraph 5(e) shall be paid to the Secured Party (except as to
which paragraph (iii) of this Paragraph 5(e) is not applicable), the Debtor will
make or cause to be made the necessary repairs to or replacements of such
Equipment or Inventory, and any proceeds of insurance maintained by the Debtor
pursuant to this Paragraph 5(e) shall be paid by the Secured Party to the Debtor
as reimbursement for the costs of such repairs or replacements.





7







--------------------------------------------------------------------------------

(iii)

All insurance payments in respect of such Equipment or Inventory shall be paid
to the Secured Party and applied as specified in Paragraph 7(b) hereof.

(f)

Provisions Concerning the Accounts and the Licenses.

(i)

The Debtor will (A) give the Secured Party at least 30 days’ prior written
notice of any change in the Debtor’s name, identity or organizational structure,
(B) maintain its jurisdiction of incorporation, organization or formation as set
forth in Schedule 1 hereto, (C) immediately notify the Secured Party upon
obtaining an organizational identification number, if on the date hereof the
Debtor did not have such identification number, and (D) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Secured Party during normal business hours on reasonable notice to the Debtor,
to inspect and make abstracts from such Records and Chattel Paper.

(ii)

The Debtor will, except as otherwise provided in this subparagraph (f), continue
to collect, at its own expense, all amounts due or to become due under the
Accounts.  In connection with such collections, the Debtor may (and, at the
Secured Party’s direction, will) take such action as the Debtor or the Secured
Party may deem necessary or advisable to enforce collection or performance of
the Accounts; provided, however, that the Secured Party shall have the right at
any time, upon the occurrence and during the continuance of an Event of Default,
to notify the account debtors or obligors under any Accounts of the assignment
of such Accounts to the Secured Party and to direct such account debtors or
obligors to make payment of all amounts due or to become due to the Debtor
thereunder directly to the Secured Party or its designated agent and, upon such
notification and at the expense of the Debtor and to the extent permitted by
law, to enforce collection of any such Accounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as the Debtor might have done.  After receipt by the Debtor of a notice
from the Secured Party that the Secured Party has notified, intends to notify,
or has enforced or intends to enforce the Debtor’s rights against the account
debtors or obligors under any Accounts as referred to in the proviso to the
immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by the Debtor in respect of the Accounts shall be received
in trust for the benefit of the Secured Party hereunder, shall be segregated
from other funds of the Debtor and shall be forthwith paid over to the Secured
Party in the same form as so received (with any necessary endorsement) to be
applied as specified in Paragraph 7(b) hereof, and (B) the Debtor will not
adjust, settle or compromise the amount or payment of any Account or release
wholly or partly any account debtor or obligor thereof or allow any credit or
discount thereon.  In addition, upon the occurrence and during the continuance
of an Event of Default, the Secured Party may (in its sole and absolute
discretion) direct any or all of the banks and financial institutions with which
the Debtor either maintains a Deposit Account or a lockbox or deposits the
proceeds of any Accounts to send immediately to the Secured Party by wire
transfer (to such account as the Secured Party shall specify, or in such other
manner as the Secured Party shall direct) all or a portion of such securities,
cash, investments and other items held by such institution.  Any such
securities, cash, investments and other items so received by the Secured Party
shall be applied as specified in accordance with Paragraph 7(b) hereof.

(iii)

Upon the occurrence and during the continuance of any breach or default under
any material License referred to in Schedule 1 attached hereto by any party
thereto other than the Debtor, the Debtor party thereto will, promptly after
obtaining knowledge thereof, give the Secured Party written notice of the nature
and duration thereof, specifying what action, if any, it has taken and proposes
to take with respect thereto and thereafter will take reasonable steps to
protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.

(iv)

The Debtor will, at its expense, promptly deliver to the Secured Party a copy of
each notice or other communication received by it by which any other party to
any material License referred to in Schedule 1 attached hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by the Debtor thereto.

(v)

The Debtor will exercise promptly and diligently each and every right which it
may have under each material License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
material License and will take all action reasonably necessary to maintain such
Licenses in full force and effect.  The Debtor will not, without the prior
written consent of the





8







--------------------------------------------------------------------------------

Secured Party, cancel, terminate, amend or otherwise modify in any respect, or
waive any provision of, any material License referred to in Schedule 1 attached
hereto.

(g)

Transfers and Other Liens.

(i)

The Debtor will not sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except the Debtor may (A) sell or dispose of Inventory (including, without
limitation, As-extracted Collateral) in the ordinary course of business, and (B)
sell or dispose of assets the Debtor has determined, in good faith, not to be
useful in the conduct of its business, and (C) sell or dispose of accounts in
the course of collection in the ordinary course of business consistent with past
practice.

(ii)

The Debtor will not create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

(h)

Intellectual Property.

(i)

If applicable, the Debtor shall, upon the Secured Party’s written request, duly
execute and deliver the applicable Assignment for Security in the form attached
hereto as Exhibit A.  The Debtor (either itself or through licensees) will, and
will cause each licensee thereof to, take all action necessary to maintain all
of the Intellectual Property in full force and effect, including, without
limitation, using the proper statutory notices and markings and using the
Trademarks on each applicable trademark class of goods in order to so maintain
the Trademarks in full force and free from any claim of abandonment for non-use,
and the Debtor will not (nor permit any licensee thereof to) do any act or
knowingly omit to do any act whereby any Intellectual Property may become
invalidated; provided, however, that so long as no Event of Default has occurred
and is continuing, the Debtor shall not have an obligation to use or to maintain
any Intellectual Property (A) that relates solely to any product or work, that
has been, or is in the process of being, discontinued, abandoned or terminated,
(B) that is being replaced with Intellectual Property substantially similar to
the Intellectual Property that may be abandoned or otherwise become invalid, so
long as the failure to use or maintain such Intellectual Property does not
materially adversely affect the validity of such replacement Intellectual
Property and so long as such replacement Intellectual Property is subject to the
Lien created by this Agreement, or (C) that is substantially the same as another
Intellectual Property that is in full force, so long the failure to use or
maintain such Intellectual Property does not materially adversely affect the
validity of such replacement Intellectual Property and so long as such other
Intellectual Property is subject to the Lien and security interest created by
this Agreement.  The Debtor will cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees.  If any Intellectual Property
(other than Intellectual Property described in the proviso to the first sentence
of subparagraph (i) of this subparagraph (h)) is infringed, misappropriated,
diluted or otherwise violated in any material respect by a third party, the
Debtor shall (x) upon learning of such infringement, misappropriation, dilution
or other violation, promptly notify the Secured Party and (y) to the extent the
Debtor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as the
Debtor shall deem appropriate under the circumstances to protect such
Intellectual Property.  The Debtor shall furnish to the Secured Party from time
to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Secured Party may
reasonably request, all in reasonable detail and promptly upon request of the
Secured Party, following receipt by the Secured Party of any such statements,
schedules or reports, the Debtor shall modify this Agreement by amending
Schedule 1 attached hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the reasonable judgment of the Secured
Party, desirable to subject such Intellectual Property and Licenses to the Lien
and security interest created by this Agreement.  Notwithstanding anything
herein to the contrary, upon the occurrence and during the continuance of an
Event of Default, the Debtor may not abandon or otherwise permit any
Intellectual Property to become invalid without the prior





9







--------------------------------------------------------------------------------

written consent of the Secured Party, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Debtor will take such action as the Secured Party
shall deem appropriate under the circumstances to protect such Intellectual
Property.

(ii)

In no event shall the Debtor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Secured Party prior written notice
thereof.  Upon request of the Secured Party, the Debtor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Secured Party may reasonably request to evidence the
Secured Party’s security interest hereunder in such Intellectual Property and
the General Intangibles of the Debtor relating thereto or represented thereby,
and the Debtor hereby appoints the Secured Party its attorney-in-fact to execute
and/or authenticate and file all such writings for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed, and such power (being
coupled with an interest) shall be irrevocable until the indefeasible payment in
full in cash of all of the Obligations in full.

(i)

Deposit, Commodities and Securities Accounts.  Upon the Secured Party’s written
request, the Debtor shall cause each bank and other financial institution with
an account referred to in Schedule IV hereto to execute and deliver to the
Secured Party a control agreement, in form and substance reasonably satisfactory
to the Secured Party, duly executed by the Debtor and such bank or financial
institution, or enter into other arrangements in form and substance satisfactory
to the Secured Party, pursuant to which such institution shall irrevocably
agree, inter alia, that (i) it will comply at any time with the instructions
originated by the Secured Party to such bank or financial institution directing
the disposition of cash, Commodity Contracts, securities, Investment Property
and other items from time to time credited to such account, without further
consent of the Debtor, which instructions the Secured Party will not give to
such bank or other financial institution in the absence of a continuing Event of
Default, (ii) all Commodity Contracts, securities, Investment Property and other
items of the Debtor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Secured Party, (iii)
any right of set off (other than recoupment of standard fees), banker’s Lien or
other similar Lien, security interest or encumbrance shall be fully waived as
against the Secured Party, and (iv) upon receipt of written notice from the
Secured Party during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Secured Party by wire
transfer (to such account as the Secured Party shall specify, or in such other
manner as the Secured Party shall direct) all such cash, the value of any
Commodity Contracts, securities, Investment Property and other items held by it.
 Without the prior written consent of the Secured Party, the Debtor shall not
make or maintain any Deposit Account, Commodity Account or Securities Account
except for the accounts set forth in Schedule IV attached hereto.  The
provisions of this Paragraph 5(i) shall not apply to (i) Deposit Accounts for
which the Secured Party is the depositary, and (ii) Deposit Accounts specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of the Debtor’s salaried or hourly
employees.

(j)

Motor Vehicles.  To the extent that there are no Permitted Liens thereon:

(i)

Upon the Secured Party’s written request, the Debtor shall deliver to the
Secured Party originals of the certificates of title or ownership for all motor
vehicles with a value in excess of $50,000, owned by it with the Secured Party
listed as lienholder, for the benefit of the Secured Party.

(ii)

The Debtor hereby appoints the Secured Party as its attorney-in-fact, effective
the date hereof and terminating upon the termination of this Agreement, for the
purpose of (A) executing on behalf of the Debtor title or ownership applications
for filing with appropriate state agencies to enable motor vehicles now owned or
hereafter acquired by the Debtor to be retitled and the Secured Party listed as
lienholder thereof, (B) filing such applications with such state agencies, and
(C) executing such other documents and instruments on behalf of, and taking such
other action in the name of, the Debtor as the Secured Party may deem necessary
or advisable to accomplish the purposes hereof (including, without limitation,
for the purpose of creating in favor of the Secured Party a perfected Lien on
the motor vehicles and exercising the rights and remedies of the Secured Party
hereunder).  This appointment as attorney-in-fact is coupled with an interest
and is irrevocable until all of the Obligations are indefeasibly paid in full in
cash.





10







--------------------------------------------------------------------------------

(iii)

Any certificates of title or ownership delivered pursuant to the terms hereof
shall be accompanied by odometer statements for each motor vehicle covered
thereby.

(iv)

So long as no Event of Default shall have occurred and be continuing, upon the
request of the Debtor, the Secured Party shall execute and deliver to the Debtor
such instruments as the Debtor shall reasonably request to remove the notation
of the Secured Party as lienholder on any certificate of title for any motor
vehicle; provided, however, that any such instruments shall be delivered, and
the release effective, only upon receipt by the Secured Party of a certificate
from the Debtor stating that such motor vehicle is to be sold or has suffered a
casualty loss (with title thereto in such case passing to the casualty insurance
company therefor in settlement of the claim for such loss) and the amount that
the Debtor will receive as sale proceeds or insurance proceeds.  Any proceeds of
such sale or casualty loss shall be paid to the Secured Party hereunder
immediately upon receipt, to be applied to the Obligations then outstanding.

(k)

Control.  The Debtor hereby agrees to take any or all action that may be
necessary, desirable or that the Secured Party may reasonably request in order
for the Secured Party to obtain control in accordance with Sections 9-105 –
9-107 of the Code with respect to the following Collateral: (i) Electronic
Chattel Paper, (ii) Investment Property, and (iii) Letter-of-Credit Rights.

(l)

Inspection and Reporting.  The Debtor shall permit the Secured Party, or any
agent or representatives thereof or such professionals or other Persons as the
Secured Party may designate, during normal business hours, after reasonable
notice in the absence of an Event of Default and not more than once a year in
the absence of an Event of Default, (i) to examine and make copies of and
abstracts from the Debtor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, Instruments,
Accounts, Inventory and other assets of the Debtor from time to time, and (iv)
to conduct audits, physical counts, appraisals and/or valuations, examinations
at the locations of the Debtor.  The Debtor shall also permit the Secured Party,
or any agent or representatives thereof or such professionals or other Persons
as the Secured Party may designate to discuss the Debtor’s affairs, finances and
accounts with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives.

(m)

Future Subsidiaries.  If the Debtor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation or acquisition of such Subsidiary,
the Debtor shall (i) cause such Subsidiary to become a party to this Agreement
as an additional “Debtor” hereunder, (ii) the Debtor shall deliver to Secured
Party revised Schedules to this Agreement, as appropriate, (iii) shall duly
execute and deliver a guaranty of the Obligations in favor of the Secured Party
in form and substance reasonably acceptable to the Secured Party, and (iv) shall
duly execute and/or deliver such opinions of counsel and other documents, in
form and substance reasonably acceptable to the Secured Party, as the Secured
Party shall reasonably request with respect thereto, provided that the Debtor
that acquires a subsidiary on or within two days after the Issuance Date shall
have 10 Business Days in which to satisfy the requirements of this Paragraph
5(m).

(n)

Fixture Filings.  Within 10 Business Days after the Issuance Date, the Debtor
shall cause financing statements to be filed in the appropriate county clerk’s
offices in order to perfect the security interest of the Secured Party in and to
all Fixtures and As-extracted Collateral constituting Collateral on the Issuance
Date or within two Business Days after the Issuance Date.

6.

Additional Provisions Concerning the Collateral.

(a)

The Debtor hereby (i) authorizes the Secured Party to file one or more Uniform
Commercial Code financing or continuation statements, and amendments thereto,
relating to the Collateral and (ii) ratifies such authorization to the extent
that the Secured Party has filed any such financing or continuation statements,
or amendments thereto, prior to the date hereof.  A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(b)

The Debtor hereby irrevocably appoints the Secured Party as its attorney-in-fact
and proxy, with full authority in the place and stead of the Debtor and in the
name of the Debtor or otherwise, from time to time in the Secured Party’s
discretion, so long as an Event of Default shall have occurred and is
continuing, to





11







--------------------------------------------------------------------------------

take any action and to execute any instrument which the Secured Party may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of the Debtor under Paragraph 5 hereof),
including, without limitation, (i) to obtain and adjust insurance required to be
paid to the Secured Party pursuant to Paragraph 5(e) hereof, (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any Collateral,
(iii) to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper in connection with clause (i) or (ii) above, (iv) to
file any claims or take any action or institute any proceedings which the
Secured Party may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of the Secured Party and the
Secured Party with respect to any Collateral, and (v) to execute assignments,
licenses and other documents to enforce the rights of the Secured Party and the
Secured Party with respect to any Collateral.  This power is coupled with an
interest and is irrevocable until all of the Obligations are indefeasibly paid
in full in cash.

(c)

    For the purpose of enabling the Secured Party to exercise rights and
remedies hereunder, at such time as the Secured Party shall be lawfully entitled
to exercise such rights and remedies, and for no other purpose, the Debtor
hereby grants to the Secured Party, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Debtor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by the Debtor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.  Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Note that limit the right of the Debtor to dispose of its property, and
Paragraph 5(g) and Paragraph 5(h) hereof, so long as no Event of Default shall
have occurred and be continuing, the Debtor may exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of its business.  In
furtherance of the foregoing, unless an Event of Default shall have occurred and
be continuing, the Secured Party shall from time to time, upon the request of
the Debtor, execute and deliver any instruments, certificates or other
documents, in the form so requested, which the Debtor shall have certified are
appropriate (in the Debtor’s judgment) to allow it to take any action permitted
above (including relinquishment of the license provided pursuant to this
subparagraph (c) as to any Intellectual Property).  Further, upon the
indefeasible payment in full in cash of all of the Obligations, the Secured
Party (subject to Paragraph 10(e) hereof) shall release and reassign to the
Debtor all of the Secured Party’s right, title and interest in and to the
Intellectual Property, and the Licenses, all without recourse, representation or
warranty whatsoever.  The exercise of rights and remedies hereunder by the
Secured Party shall not terminate the rights of the holders of any licenses or
sublicenses theretofore granted by the Debtor in accordance with the second
sentence of this subparagraph (c).  The Debtor hereby releases the Secured Party
from any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Secured Party under
the powers of attorney granted herein other than actions taken or omitted to be
taken through the Secured Party’s gross negligence or willful misconduct, as
determined by a final determination of a court of competent jurisdiction.

(d)

    If the Debtor fails to perform any agreement or obligation contained herein,
the Secured Party may itself perform, or cause performance of, such agreement or
obligation, in the name of the Debtor or the Secured Party, and the expenses of
the Secured Party incurred in connection therewith shall be payable by the
Debtor pursuant to Paragraph 8 hereof and shall be secured by the Collateral.

(e)

    The powers conferred on the Secured Party hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f)

    Anything herein to the contrary notwithstanding (i) the Debtor shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Secured Party of any of its rights hereunder shall not release the Debtor from
any of its obligations under the Licenses or otherwise in respect of the
Collateral, and (iii) the Secured Party shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the





12







--------------------------------------------------------------------------------

Secured Party be obligated to perform any of the obligations or duties of the
Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

7.

Remedies Upon Event of Default.  If any Event of Default shall have occurred and
be continuing, subject to the Permitted Liens:

(a)

The Secured Party may exercise in respect of the Collateral, in addition to any
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may (i)
take absolute control of the Collateral, including, without limitation, transfer
into the Secured Party’s name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
the Debtor to, and the Debtor hereby agrees that it will at its expense and upon
request of the Secured Party forthwith, assemble all or part of its respective
Collateral as directed by the Secured Party and make it available to the Secured
Party at a place or places to be designated by the Secured Party that is
reasonably convenient to both parties, and the Secured Party may enter into and
occupy any premises owned or leased by the Debtor where the Collateral or any
part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party’s rights and remedies hereunder or under law,
without obligation to the Debtor in respect of such occupation, and (iii)
without notice except as specified below and without any obligation to prepare
or process the Collateral for sale, (A) sell the Collateral or any part thereof
in one or more parcels at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Secured Party may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Secured Party may deem commercially
reasonable.  The Debtor agrees that, to the extent notice of sale or any other
disposition of its respective Collateral shall be required by law, at least 10
days’ notice to the Debtor of the time and place of any public sale or the time
after which any private sale or other disposition of its respective Collateral
is to be made shall constitute reasonable notification.  The Secured Party shall
not be obligated to make any sale or other disposition of any Collateral
regardless of notice of sale having been given.  The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.  The Debtor hereby waives any
claims against the Secured Party and the Secured Party arising by reason of the
fact that the price at which its respective Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree, and waives all rights that the Debtor may
have to require that all or any part of such Collateral be marshaled upon any
sale (public or private) thereof.  The Debtor hereby acknowledges that (1) any
such sale of its respective Collateral by the Secured Party shall be made
without warranty, (2) the Secured Party may specifically disclaim any warranties
of title, possession, quiet enjoyment or the like, and (3) such actions set
forth in clauses (1) and (2) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(A) upon written notice to the Debtor from the Secured Party after and during
the continuance of an Event of Default, the Debtor shall cease any use of the
Intellectual Property or any trademark, patent or copyright similar thereto for
any purpose described in such notice; (B) the Secured Party may, at any time and
from time to time after and during the continuance of an Event of Default, upon
10 days’ prior notice to the Debtor, license, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any of the
Intellectual Property, throughout the universe for such term or terms, on such
conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (C) the Secured Party may, at any time, pursuant to
the authority granted in Paragraph 6 hereof (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Debtor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

(b)

Any cash held by the Secured Party as Collateral and all Cash Proceeds received
by the Secured Party in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral shall be applied (after
payment of any amounts payable to the Secured Party pursuant to Paragraph 8
hereof) by the Secured Party against, all or any part of the Obligations in such
order as the Secured Party shall elect, consistent with the provisions of the
Securities Purchase Agreement.  Any surplus of such cash or Cash Proceeds held
by the Secured Party and remaining after the indefeasible payment in full in
cash of all of the Obligations shall





13







--------------------------------------------------------------------------------

be paid over to whomsoever shall be lawfully entitled to receive the same or as
a court of competent jurisdiction shall direct.

(c)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Secured Party and the Secured Party
are legally entitled, the Debtor shall be liable for the deficiency, together
with interest thereon at the highest rate specified in the Note for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Secured Party
to collect such deficiency.

(d)

The Debtor hereby acknowledges that if the Secured Party complies with any
applicable state, provincial or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

(e)

The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Secured Party’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that the Debtor lawfully may agree, the Debtor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Debtor hereby irrevocably waives the
benefits of all such laws.

8.

Indemnity and Expenses.

(a)

The Debtor agrees, jointly and severally, to defend, protect, indemnify and hold
the Secured Party and each of the Secured Party, jointly and severally, harmless
from and against any and all claims, damages, losses, liabilities, obligations,
penalties, fees, costs and expenses (including, without limitation, reasonable
legal fees, costs, expenses, and disbursements of such Person’s counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent resulting from such Person’s gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.

(b)

The Debtor agrees, jointly and severally, to pay to the Secured Party upon
demand the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Secured Party and of
any experts and agents (including, without limitation, any collateral trustee
which may act as agent of the Secured Party), which the Secured Party may incur
in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder, or (iv) the failure by the Debtor to perform or observe any of the
provisions hereof.

9.

Notices.  All notices, requests and other communications hereunder shall be in
writing and shall be deemed to have been duly given at the time of receipt if
delivered by hand or communicated by electronic transmission, or, if mailed,
three days after deposit in the United States mail, registered or certified,
return receipt requested, with postage prepaid and addressed to the party to
receive same, if to the Debtor, addressed to Mr. Douglas B. Thomas at 375 N.
Stephanie Street, Suite 1411, Henderson, Nevada 89014, telephone (702) 990-0884
and email info@rvti.com; and if to the Secured Party, addressed to Mr. David
Craven at World Trade Center 10, Route De L’aeroport, CH 1215 Geneva 15, and
telephone 011 41 22 799 0800; provided, however, that if any party shall have
designated a different address by notice to the other parties given as provided
above, then any subsequent notice shall be addressed to such party at the last
address so designated.





14







--------------------------------------------------------------------------------

10.

Miscellaneous.

(a)

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Debtor and the Secured Party, and no waiver of any
provision of this Agreement, and no consent to any departure by the Debtor
therefrom, shall be effective unless it is in writing and signed by the Debtor
and the Secured Party, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(b)

No failure on the part of the Secured Party to exercise, and no delay in
exercising, any right hereunder or under the Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Secured Party provided herein and in the Note are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law.  The rights of the Secured Party hereunder or under the Note
against any party thereto are not conditional or contingent on any attempt by
such Person to exercise any of its rights hereunder or under the Note against
such party or against any other Person, including but not limited to, the
Debtor.

(c)

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d)

This Agreement, subject to the Permitted Liens, shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the indefeasible payment in full in cash of the Obligations, and
(ii) be binding on the Debtor and all other Persons who become bound as debtor
to this Agreement in accordance with Section 9-203(d) of the Code and shall
inure, together with all rights and remedies of the Secured Party and the
Secured Party hereunder, to the benefit of the Secured Party and the Secured
Party and their respective permitted successors, transferees and assigns.
 Without limiting the generality of clause (ii) of the immediately preceding
sentence, without notice to the Debtor, the Secured Party and the Secured Party
may assign or otherwise transfer its rights and obligations under this Agreement
and the Note, to any other Person and such other Person shall thereupon become
vested with all of the benefits in respect thereof granted to the Secured Party
herein or otherwise.  Upon any such assignment or transfer, all references in
this Agreement to the Secured Party shall mean the assignee of the Secured
Party.  None of the rights or obligations of the Debtor hereunder may be
assigned or otherwise transferred without the prior written consent of the
Secured Party, and any such assignment or transfer without the consent of the
Secured Party shall be null and void.

(e)

Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the Debtor, and (ii) the Secured Party
will, upon the Debtor’s request and at the Debtor’s expense, (A) return to the
Debtor such of the Collateral as shall not have been sold or otherwise disposed
of or applied pursuant to the terms hereof, and (B) execute and deliver to the
Debtor such documents as the Debtor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

(f)

This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the state of Nevada, except as required by mandatory provisions
of law and except to the extent that the validity and perfection or the
perfection and the effect of perfection or non-perfection of the security
interest created hereby, or remedies hereunder, in respect of any particular
collateral are governed by the law of a jurisdiction other than the state of
Nevada.

(g)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to any conflicts of laws provisions thereof.
 Each party hereby irrevocably submits to the personal jurisdiction of the
United States District Court located in Clark County, Nevada, as well as of the
courts of the State of Nevada in Henderson County, Nevada over any suit, action
or proceeding arising out of or relating to this Agreement.  Each party hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such mediation,
arbitration, suit, action or proceeding brought in any such county and any claim
that any such mediation, arbitration, suit, action or proceeding brought in such
county has been brought in an inconvenient forum.





15







--------------------------------------------------------------------------------

(h)

The Debtor waives any right it may have to trial by jury in respect of any
litigation based on, arising out of, under or in connection with this agreement
or any of the other transaction documents, or any course of conduct, course of
dealing, oral or written statement or other action of the parties hereto.

(i)

The Debtor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Debtor at its address provided herein, such
service to become effective 10 days after such mailing .

(j)

Nothing contained herein shall affect the right of the Secured Party to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against the Debtor or any property of the Debtor in any other
jurisdiction.

(k)

The Debtor irrevocably and unconditionally waives any right it may have to claim
or recover in any legal action, suit or proceeding referred to in this Paragraph
any special, exemplary, punitive or consequential damages.

(l)

Paragraph headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(m)

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together constitute one in the same Agreement.

(n)

In the event of any conflict between the terms of this Agreement or the Note,
the terms of the Note shall control.

N WITNESS WHEREOF, the Debtor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.




RIVAL TECHNOLOGIES, INC.










By /s/ Douglas B. Thomas

Douglas B. Thomas, Chief Executive Officer





16







--------------------------------------------------------------------------------

LISTS OF SCHEDULES AND EXHIBITS

Schedule 4(g)

Legal Names; Organizational Identification Numbers; States or Jurisdiction of
Organization

SCHEDULE II - INTELLECTUAL PROPERTY

SCHEDULE III - LOCATIONS

SCHEDULE IV - PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES
ACCOUNTS AND COMMODITIES ACCOUNTS

SCHEDULE V - FINANCING STATEMENTS

SCHEDULE VI - COMMERCIAL TORT CLAIMS

EXHIBIT A - ASSIGNMENT FOR SECURITY

Schedule 4(g) - Effective Financing Statement





 


